DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, 
With regard to the Restriction Requirement in the prior Office Action, Applicant’s affirmation of the election is acknowledged.
Applicant’s arguments with regard to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendment to claim 4.  The rejection has been withdrawn.
Applicant’s arguments see pages 5-7, filed 2/23/2021, with respect to the rejection(s) of claim(s) 1-6, 10 under 103 over Hochman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-6, 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims cannot be found and were not suggested by the prior art of record.  The subject matter not found is a method of automated delivery of a liquid medicament to a subject from an injector assembly, the method comprising calculating an injection force, wherein calculating the injection force comprises calculating a viscosity of the liquid medicament using at least a rheology program stored in a memory of the injector assembly, 
The closest prior art of record is Hemond et al (US 8,740,838) which teaches that a pressure for injecting a liquid medicament wherein the pressure for injecting the substance is calculated based on the determined viscosity of the liquid (col. 2, lines 49-51).  Laurence et al (US 2018/0353682) further teaches that injection pressure is dependent on fluid viscosity which can be a function of temperature, and that the injection device has a controller which compares input from a sensor to a look-up table to determine the fluid viscosity (page 21, para. 0233).  However, the prior art fails to teach or fairly suggest a rheology program stored in the memory of the device, a rheology program is understood to be related to the viscosity of non-Newtonian fluids based on strain or strain rates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783